Citation Nr: 1020475	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  08-15 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES
 
1.  Entitlement to an initial evaluation in excess of 10 
percent for back strain, status post lumbar fusion, for the 
period from July 20, 2005, to January 22, 2007.

2.  Entitlement to an evaluation in excess of 20 percent for 
back strain, status post lumbar fusion, for the period on and 
after January 23, 2007.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1966 to February 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In November 2009, the Board remanded this case to the RO in 
light of the Veteran's outstanding request for a Board 
hearing; that hearing was held in March 2010 before the 
undersigned Acting Veterans Law Judge.

The United States Court of Appeals for Veterans Claims 
(Court) recently held that once a Veteran submits evidence of 
a medical disability, makes a claim for the highest rating 
possible, and submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2009) that an informal 
claim "identify the benefit sought" has been satisfied, and 
VA must consider whether the claimant is entitled to a total 
disability rating for compensation on the basis of individual 
unemployability (TDIU) rating.  See Rice v. Shinseki, 22 Vet. 
App. 447, 451 (2009).  Here, the Veteran has indicated that 
he had to quit jobs and is currently unable to work due to 
his back disability.  Therefore, a claim of unemployability 
is reasonably inferred in the record and the issues are as 
set forth on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

By a February 2006 rating decision, the RO granted service 
connection for back strain, status post surgery for fusion of 
the lumbar spine, and assigned an evaluation of 10 percent, 
effective July 20, 2005.  The Veteran appealed, and in a May 
2008 rating decision, the RO granted an increased evaluation 
of 20 percent for back strain, status post surgery for fusion 
of the lumbar spine, effective January 23, 2007.  

The Veteran was afforded VA examinations for his back in 
October 2005, June 2006, and March 2008.  Additionally, VA 
treatment records dated March 2008 to April 2009 indicate 
complaints of worsening back pain.  Particularly, an August 
2008 neurosurgery consultation indicated that the Veteran had 
some neurological complaints, including specific complaints 
of right sided pain just above the buttock and radiating to 
the right hip.  Subsequent VA treatment records reflect 
ongoing complaints of low back pain radiating into the right 
leg.  

Further, at his March 2010 hearing, the Veteran has reported 
that his back disability had increased in severity and was 
manifested by urinary problems and increased medications to 
treat his low back symptoms.  As such, VA is required to 
afford him a contemporaneous VA examination to assess the 
current nature, extent and severity of his back disability.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, 
the Board has no discretion and must remand this claim.  

Additionally, as noted above, a TDIU claim is considered to 
be a component of the instant appeal.  Rice v. Shinseki, 22 
Vet. App. 447, 451 (2009).  To date, the Veteran has not 
received notice on how to substantiate such a claim and an 
opinion has not been elicited on the question of TDIU.  These 
actions must be accomplished before appellate review may 
proceed on this issue.

Finally, on remand, the RO must consider whether the 
Veteran's case must be forwarded to the Under Secretary for 
Benefits, or the Director of the Compensation and Pension 
Service, for extraschedular consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all VA 
treatment records from April 2009 to 
the present.  If the RO is unsuccessful 
in its efforts to obtain any such 
evidence, it should so inform the 
Veteran of its inability to obtain the 
evidence and request that the Veteran 
submit such evidence. 

2.  The Veteran should be provided with 
notice of how to substantiate a claim for 
TDIU.  

3.  After associating all outstanding 
records with the claims folder, the RO 
should schedule the Veteran for an 
appropriate VA examination to determine 
the nature, extent, frequency and 
severity of any orthopedic and 
neurologic impairment related to the 
Veteran's back disability.  The claims 
folder should be made available to and 
reviewed by the examiner.

The examiner should identify all back 
orthopedic pathology found to be present.  
The examiner should conduct all indicated 
tests and studies, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion, 
and should describe any pain, weakened 
movement, excess fatigability, and 
incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the 
Veteran's back.  

In addition, if possible, the examiner 
should state whether the back disability 
has been productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms that require bed 
rest prescribed by a physician or 
treatment by a physician, and if so, the 
frequency and duration of those episodes.  

Further, the examiner should also discuss 
the nature and severity of any right or 
left-sided radiculopathy or neuropathy 
found to be present.  The examiner must 
also state whether the Veteran has bowel 
or bladder problems related to his low 
back disability.

The examiner must also indicate the 
impact the Veteran's low back disability 
has on his ability to secure or follow a 
substantially gainful occupation.

All findings and conclusions should be 
set forth in a legible report.

4.  Then, the RO should readjudicate the 
Veteran's back disability claim and 
adjudicate entitlement to a TDIU.  In 
doing so, the RO must specifically 
consider whether the Veteran's case must 
be forwarded to the Under Secretary for 
Benefits, or the Director of the 
Compensation and Pension Service, for 
consideration of the assignment of an 
extraschedular rating.  If the benefits 
sought on appeal are not granted in full, 
the AMC should issue the Veteran and his 
representative a supplemental statement 
of the case and provide the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

